EXHIBIT 4.21 TETRA TECHNOLOGIES, INC. AND WELLS FARGO BANK, NATIONAL ASSOCIATION Trustee INDENTURE DATED AS OF , 20 SENIOR DEBT SECURITIES TETRA TECHNOLOGIES, INC. RECONCILIATION AND TIE BETWEEN TRUST INDENTURE ACT OF 1939, AS AMENDED, AND INDENTURE, DATED AS OF , 20 TRUST INDENTURE ACT SECTION INDENTURE SECTION Section 310(a)(1) 6.9 (a)(2) 6.9 (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) 6.9 (b) 6.8 Section 311 6.13 Section 312(a) 7.1, 7.2(a) (b) 7.2(b) (c) 7.2(c) Section 313(a) 7.3 (b) * (c) * (d) 7.3 Section 314(a) 7.4 (a)(4) 10.5 (b) Not Applicable (c)(1) 1.3 (c)(2) 1.3 (c)(3) Not Applicable (d) Not Applicable (e) 1.3 Section 315(a) 6.1(a) (b) 6.2 (c) 6.1(b) (d) 6.1(c) (d)(1) 6.1(a)(1) (d)(2) 6.1(c)(2) (d)(3) 6.1(c)(3) (e) 5.14 Section 316(a) 1.1, 1.2 (a)(1)(A) 5.2, 5.12 (a)(1)(B) 5.13 (a)(2) Not Applicable (b) 5.8 (c) 1.5(f) TRUST INDENTURE ACT SECTION INDENTURE SECTION Section 317(a)(1) 5.3 (a)(2) 5.4 (b) 10.3 Section 318(a) 1.8 NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. * Deemed included pursuant to Section 318(c) of the Trust Indenture Act TABLE OF CONTENTS Page ARTICLEONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section1.1. Definitions 1 Section1.2. Incorporation by Reference of Trust Indenture Act 7 Section1.3. Compliance Certificates and Opinions 8 Section1.4. Form of Documents Delivered to Trustee 8 Section1.5. Acts of Holders; Record Dates 9 Section1.6. Notices, Etc., to Trustee, Company and Guarantors 10 Section1.7. Notice to Holders; Waiver 10 Section1.8. Conflict with Trust Indenture Act 11 Section1.9. Effect of Headings and Table of Contents 11 Section1.10. Successors and Assigns 11 Section1.11. Separability Clause 11 Section1.12. Benefits of Indenture 11 Section1.13. Force Majeure 11 Section1.14. Waiver of Jury Trial 12 Section1.15. Governing Law 12 Section1.16. Legal Holidays 12 Section1.17. Securities in a Composite Currency, Currency Unit or Foreign Currency 12 Section1.18. Payment in Required Currency; Judgment Currency 13 Section1.19. Language of Notices, Etc. 13 Section1.20. Incorporators, Shareholders, Officers and Directors of the Company and the Guarantors Exempt from Individual Liability 13 ARTICLETWO SECURITY FORMS 13 Section2.1. Forms Generally 13 Section2.2. Form of Face of Security 14 Section2.3. Form of Reverse of Security 16 Section2.4. Global Securities 20 Section2.5. Form of Trustee’s Certificate of Authentication 21 ARTICLETHREE THE SECURITIES 21 Section3.1. Amount Unlimited; Issuable in Series 21 Section3.2. Denominations 24 Section3.3. Execution, Authentication, Delivery and Dating 24 Section3.4. Temporary Securities 25 Section3.5. Registration, Registration of Transfer and Exchange 26 Section3.6. Mutilated, Destroyed, Lost and Stolen Securities 28 Section3.7. Payment of Interest; Interest Rights Preserved 29 Section3.8. Persons Deemed Owners 30 Section3.9. Cancellation 30 Section3.10. Computation of Interest 30 Section3.11. CUSIP or CINS Numbers 30 ARTICLEFOUR SATISFACTION AND DISCHARGE 31 Section4.1. Satisfaction and Discharge of Indenture 31 Section4.2. Application of Trust Money 32 i ARTICLEFIVE REMEDIES 32 Section5.1. Events of Default 32 Section5.2. Acceleration of Maturity; Rescission and Annulment 33 Section5.3. Collection of Indebtedness and Suits for Enforcement by Trustee 34 Section5.4. Trustee May File Proofs of Claim 34 Section5.5. Trustee May Enforce Claims Without Possession of Securities 35 Section5.6. Application of Money Collected 35 Section5.7. Limitation on Suits 35 Section5.8. Unconditional Right of Holders to Receive Principal, Premium and Interest 36 Section5.9. Restoration of Rights and Remedies 36 Section5.10. Rights and Remedies Cumulative 36 Section5.11. Delay or Omission Not Waiver 36 Section5.12. Control by Holders 37 Section5.13. Waiver of Past Defaults 37 Section5.14. Undertaking for Costs 37 Section5.15. Waiver of Stay or Extension Laws 37 ARTICLESIX THE TRUSTEE 38 Section6.1. Certain Duties and Responsibilities 38 Section6.2. Notice of Defaults 39 Section6.3. Certain Rights of Trustee 39 Section6.4. Not Responsible for Recitals or Issuance of Securities 40 Section6.5. May Hold Securities 40 Section6.6. Money Held in Trust 41 Section6.7. Compensation and Reimbursement 41 Section6.8. Disqualification; Conflicting Interests 41 Section6.9. Corporate Trustee Required; Eligibility 41 Section6.10. Resignation and Removal; Appointment of Successor 42 Section6.11. Acceptance of Appointment by Successor 43 Section6.12. Merger, Conversion, Consolidation or Succession to Business 44 Section6.13. Preferential Collection of Claims Against Company 44 Section6.14. Appointment of Authenticating Agent 44 ARTICLESEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 46 Section7.1. Company to Furnish Trustee Names and Addresses of Holders 46 Section7.2. Preservation of Information; Communications to Holders 46 Section7.3. Reports by Trustee 47 Section7.4. Reports by Company 47 ARTICLEEIGHT CONSOLIDATION, AMALGAMATION, MERGER AND SALE 48 Section8.1. Company May Consolidate, Etc., Only on Certain Terms 48 Section8.2. Successor Substituted 48 ARTICLENINE AMENDMENT, SUPPLEMENT AND WAIVER 49 Section9.1. Without Consent of Holders 49 Section9.2. With Consent of Holders 50 Section9.3. Execution of Amendments and Supplemental Indentures 52 Section9.4. Effect of Amendments and Supplemental Indentures 52 Section9.5. Conformity with Trust Indenture Act 52 Section9.6. Reference in Securities to Amendments or Supplemental Indentures 52 ii ARTICLETEN COVENANTS 52 Section10.1. Payment of Principal, Premium and Interest 52 Section10.2. Maintenance of Office or Agency 52 Section10.3. Money for Securities Payments to Be Held in Trust 53 Section10.4. Existence 54 Section10.5. Statement by Officers as to Default 54 ARTICLEELEVEN REDEMPTION OF SECURITIES 54 Section11.1. Applicability of Article 54 Section11.2. Election to Redeem; Notice to Trustee 54 Section11.3. Selection by Trustee of Securities to Be Redeemed 55 Section11.4. Notice of Redemption 55 Section11.5. Deposit of Redemption Price 56 Section11.6. Securities Payable on Redemption Date 56 Section11.7. Securities Redeemed in Part 56 ARTICLETWELVE SINKING FUNDS 56 Section12.1. Applicability of Article 56 Section12.2. Satisfaction of Sinking Fund Payments with Securities 57 Section12.3. Redemption of Securities for Sinking Fund 57 ARTICLE THIRTEENDEFEASANCE 57 Section13.1. Option to Effect Legal Defeasance or Covenant Defeasance 57 Section13.2. Legal Defeasance and Discharge 57 Section13.3. Covenant Defeasance 58 Section13.4. Conditions to Legal or Covenant Defeasance 58 Section13.5. Deposited Money and U.S. Government Obligations to be Held in Trust, Other Miscellaneous Provisions 60 Section13.6. Repayment 60 Section13.7. Reinstatement 60 ARTICLEFOURTEEN GUARANTEE OF SECURITIES 61 Section14.1. Securities Guarantee 61 Section14.2. Limitation on Guarantor Liability 62 Section14.3. Execution and Delivery of Securities Guarantee Notation 62 NOTE:This table of contents shall not, for any purpose, be deemed to be a part of the Indenture. iii PARTIES INDENTURE, dated as of , 20, among TETRA TECHNOLOGIES, INC., a corporation duly organized and existing under the laws of the State of Delaware (herein called the “Company”), the Guarantors (as defined hereinafter) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as trustee (the “Trustee”). RECITALS OF THE COMPANY: The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured senior debentures, notes or other evidences of indebtedness (herein called the “Securities”), which may but are not required to be guaranteed by the Guarantors, to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company and of the Guarantors, in accordance with its terms, have been done. This Indenture is subject to the provisions of the Trust Indenture Act that are required to be a part of this Indenture and, to the extent applicable, shall be governed by such provisions. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof, as follows: ARTICLEONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section1.1.Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (b)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP; (c)the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; (d)the words “Article” and “Section” refer to an Article and Section, respectively, of this Indenture; (e)the word “includes” and its derivatives means “includes, but is not limited to” and corresponding derivative definitions; and (f)references to any officer of any partnership or limited liability company that does not have officers but is managed or controlled, directly or indirectly, by an entity that does have officers, shall be deemed to be references to the officers of such managing or controlling entity. Certain terms, used principally in Article Six, are defined in that Article. “Act,” when used with respect to any Holder, has the meaning specified in Section “Additional Defeasible Provision” means a covenant or other provision that is (a) made part of this Indenture pursuant to an indenture supplemental hereto, a Board Resolution or an Officer’s Certificate delivered pursuant to Section 3.1,and (b) pursuant to the terms set forth in such supplemental indenture, Board Resolution or Officer’s Certificate, made subject to the provisions of Article Thirteen. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For purposes of this definition, “control,” as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities, by agreement or otherwise.For purposes of this definition, the terms “controlling,” “controlled by” and “under common control with” have correlative meanings. “Authenticating Agent” means any Person authorized by the Trustee to act on behalf of the
